Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Keith J. Murphy Reg. No 33,979 on 04/05/2022.
The applicant has been amended as follows:
“1. (Original) A method of predicting behavior of a degradable device of a borehole tool when deployed downhole comprising:
introducing a test mass of material identical to the material of the degradable device to the same general location and at a time near to when the degradable device is deployed;
removing the test mass from downhole;
determining characteristics related to degradation of the test mass; and
predicting degradation behavior of the degradable device based on the determined characteristics.”
Allowable Subject Matter

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, The closest prior art of record Nichols et al., “Self-Removing Fracturing Plugs: A Study if Initial Adoption in the Williston Basin”, Society of Petroleum Engineers, 2017. disclose:
     predicting behavior or a degradable device of a borehole tool when deployed downhole (Abstract, where predicting degradation of a degradable alloy fracturing plug)
     introducing a test mass of material (Page 5, where coupon testing , full-plug assemblies were tested) identical to the material to the same general location and at a time near to when the device is deployed (Page 9, lines 32-35); Pages 4 and 5, Initial Testing and Development, Table 1); (Operator B” Materials 1, 2, and 3, Toe Section Only more than 50 dissolvable metal fracturing plugs installed);
     determining characteristics related to degradation of the test mass (Page 9, Table 5, -material and degradation data from field trails); and
predicting degradation behavior of the degradable device based on the determined characteristics (Page 9, lines 19-24, where ROC could then be compared to future test results to predict degradation rates).
Nichols does not disclose: 
“removing the test mass from downhole”.

Hoegerl (US Pub.2017/0227451) disclose introducing a test mass of material (Fig.1, # 106, test sample, para [0008]) identical to the material of the degradable device (para [0006]) to the same general location and at a time near to when the device is deployed (para [0045] and [0047]);
 removing the test mass from downhole (para [0045]);
    determining characteristics related to corrosion of the test mass (para [0033], para [0043], para [0052], para [0059], para [0081], para [0082]); and 
    predicting corrosion behavior (para [0082]).

The closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:
“removing the test mass from downhole”.

Regarding Claim 7, The closest prior art of record Nichols “Self-Removing Fracturing Plugs: A Study if Initial Adoption in the Williston Basin” disclose 
a degradable device made of a degradable material configured to be deployed downhole in a borehole tool ( Page 4, 5, lines 9-11, where coupon tests, Page 9, Table 5); and
    a test mass of material identical to the material of the degradable device configured to be run downhole to the same general location and at a time near to when the degradable device is deployed, for use in predicting degradation behavior of the degradable device.

Hoegerl disclose a downhole system comprising:
a device made of a corrosion material configured to be deployed downhole in a borehole tool (para [0006]); and
a test mass of material (para [0052]) identical to the material of the corrosion device configured to be run downhole to the same general location and at a time near to when the degradable device is deployed, the test mass (para [0045] and [0047]) being retrievable from downhole for analysis of the test mass (para [0045]),
Hoegerl disclose corrosion of the test mass (para [0082], where by determining behaviors of the corrosion (e.g., rate at which corrosion is developing (e.g., spreading) and severity), the multi-borehole monitoring system 500 may predict and/or interpolate future corrosion development and severity). 

The closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:  “the test mass being retrievable from downhole for analysis of degradation of the test mass.” 
Claims 2-6 and 8-14 are allowed due to their dependency on claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862